Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 1 of 25 PageID 371




          EXHIBIT 1
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 2 of 25 PageID 372




                                       SETTLEMENT AGREEMENT

           This Settlement Agreement (the “Agreement”)is entered into as of the date on which the last

 party hereto executes this Agreement (the “Effective Date”)between Florida VirtualSch❹❹ 1，a Florida

 Educational Institution (“flVS”)，on the one hand, and K12 Inc. and K12 Florida, LLC (collectively

     K12”)，on the other hand (FLYS and K12 collectively, the “Parties”).

                                                  RECITALS

          A.        On May 18, 2011，FLYS filed a Complaint against K12 in the United States District

 Court for the Middle District of Florida, Orlando Division in Case No. 6:11 -cv-831 -ORL-31 »KRS (the

     District Court Proceeding”). The Complaint in the District Court Proceeding asserts counts against

 K12 concerning the Florida VirtualSchool and FLYS marks (collectively the “FLVS Marks”)for

 infringement of federally registered marks (Count I), service mark infringement and false designation

 of origin under Section 43(a) of the Lanham Act (Count II), and common law service mark

 infringement and unfair competition under Florida law (Count IV).1 On June 30, 2011, K12 filed an

 Answer denying liability and asserting various affirmative defenses against FLYS, including but not

 limited to affirmative defenses of lack of standing, equitable estoppel, laches, acquiescence, and prior

 use. On August 7, 2015，K12 filed with the Trademark Trial and Appeal Board a Consolidated

 Petition for Cancellation to cancel the FLVS Marks (the “Cancellation Proceeding”). The District

 Court Proceeding, together with the appeal therefrom to the Eleventh Circuit Court of Appeals and the

 Florida Supreme Court, and the Cancellation Proceeding are referred to collectively as the

     Litigation.'

           B.       The claims and defenses asserted in the Litigation, together with all claims for damages，

 injunctive relief, attorneys’ fees, and costs relating thereto in the Litigation are referred to collectively

 as the “Claims.


 i
        Count III for cyberpiracy against co-defendant Name Administration, Inc. was dismissed in
 conjunction with a settlement agreement between FLVS and Name Administration, Inc.
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 3 of 25 PageID 373




            Financial Terms Redacted
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 4 of 25 PageID 374




       C.       The Parties now wish fully and finally to resolve and settle all disputes, controversies,

 and issues between them which are the subject of the Claims and the Litigation, to dismiss the District

 Court Proceeding and the Cancellation Proceeding with prejudice, and to release any and all Claims

 which have been, could have been, or could be asserted by FLVS against K12 or by K12 against FLVS

 relating to or arising out of the Litigation, including all claims for attorneys' fees, costs, or other

 sanctions or penalties.

                                              AGREEMENT

        NOW, THEREFORE, in consideration of the mutual covenants and promises herein contained,

 the receipt and sufficiency of which are mutually acknowledged, it is hereby agreed by and between

 the Parties as follows:

         1.     Incorporation of Recitals. The foregoing Recitals are incorporated herein by reference

 and made a part of this Agreement.

        2.      Dismissal With Prejudice of the District Court Proceeding. Within ten ( l 0) calendar

 days of the Effective Date, the Parties shall file the joint stipulation for dismissal with prejudice in the

 form attached hereto as Exhibit 1 and incorporated herein by reference.

         _,.    Dismissal With Prejudice of the Cancellation Proceeding. Within ten (10) calendar

 days of the Effective Date, K12 shall dismiss the Cancellation Proceeding with prejudice in the form

 attached hereto as Exhibit 2 and incorporated herein by reference.

        4.      Payment to FLVS. Within five (5) business days of the Effective Date, K12 shall pay

 FL VS the sum of six hundred thousand dollars ($600,000) by wire transfer to the Allen, Dyer, Doppelt,

 Milbrath, & Gilchrist, P.A. trust account using instructions that will be provided in conjunction with

 the execution of this Agreement.




                                                      2
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 5 of 25 PageID 375




        5.     K12 to Cease Use of Marks,

                (a)    Subject to Paragraph 5(b) below, by June 30, 2016 (the “Cessation Date”)，K12

 shall permanently cease all use of the Florida Virtual Academy, Florida Virtual Academies, FLYA,

 Florida Virtual Program, and FLVP marks and acronyms (the “K12 Marks”). For the avoidance of

 doubt, the changes made by K12 shall include, but not be limited to, the following:

                       (1)     As of the Effective Date, K12 will not create, offer, provide, distribute.

                               or advertise any new goods and services, courses, or programs under the

                               K12 Marks.     The Parties expressly acknowledge that K12 shall be

                               permitted to continue to operate and promote goods and services.

                               courses, or programs existing as of the Effective Date under the K12

                               Marks until the Cessation Date and to make the uses permitted under

                               Paragraph 5(b) below;

                       (2)     By the Cessation Date, K12 will change the names of all goods or

                               services offered or otherwise provided under K12 Marks existing as of

                               the Effective Date, including changing the names of all charter schools

                               operating under the K12 Marks or any variation thereof (e.g., Florida

                               Virtual Academy at [name of school district]) and the name of the

                                safety net” continuation of the Florida Virtual Academy;

                       (3)     By the Cessation Date, K12 will change its website(s) to reflect the

                               name(s) established pursuant to Paragraph 5(a)(2), including by

                               changing page uniform resource locators (“URLs”)that contain or reflect

                               the   K12    Marks,       such   as   flva.kl2.com,     kl2.com/flva   and

                               facebook.com/FloridaVirtualAcademies (“K12 Mark URLs’’);

                       (4)     As of the Cessation Date, and subject to the uses permitted under

                               Paragraph 5(b) below, K12 will not promote, market, or advertise any
                                                     3
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 6 of 25 PageID 376




                              goods or services under the K12 Marks，including without limitation in

                              websites, social media，banner advertising, and other online information

                              resources, physical signage, billboards, posters， or direct mail

                              solicitations, etc.

                       (5)    By the Cessation Date, K12 will notify all employees and school board

                              members who are affiliated with, affected by，or otherwise providing

                              goods, services, or work for K12 with respect to the programs.

                              operations, goods, or services offered or otherwise provided under the

                              K12 Marks existing as of the Effective Date, including all of K125s

                              Florida teachers, that they shall cease using the K12 Marks as of the

                              Cessation Date, subject to uses permitted under Paragraph 5(b) below.

                (b)    Notwithstanding the foregoing, or any other action, limitation or restriction

 herein, the Parties hereby acknowledge and agree that K12 may continue to use the K12 Marks

 following the Cessation Date as follows:

                       (1)    K12 may continue to use the K12 Marks in a factual manner as a

                              historical reference to K12’s past operations under the K12 Marks (the

                               Historical Reference Safe Harbor”). The Historical Reference Safe

                              Harbor shall be subject to a rule of reasonableness based on the

                              following considerations: (1) illustrative examples of appropriate usage

                              under the Historical Reference Safe Harbor include, but are not limited

                              to, generation of student records for student enrollment and completion

                              information, responses to interview questions or individual requests

                              specifically seeking information concerning prior marks used by K12 in

                              Florida，and any disclosures required by law; (2) materials subject to the

                              Historical Reference Safe Harbor shall not be used to promote or market
                                                    4
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 7 of 25 PageID 377




                              any goods or services; and (3) K12 shall refer to its past operations in

                              Florida using other references where reasonably practicable.

                       (2)    During the period from the Cessation Date up to and including October

                              31，2016, K12 may continue to use the K12 Marks for the limited

                              purpose of transitioning to the new name(s) established pursuant to

                              Paragraph 5(a)(2)，including to market its services under the new

                              name(s) established pursuant to Paragraph 5(a)(2). Such use must be

                              made in conjunction with a statement indicating the prior name of the

                              services as       formerly known as [applicable K12 Mark]”)(the

                              “Transitional Use Safe Harbor”).

                       (3)    During the period from the Cessation Date up to and including

                              December 31, 2016，K12 may continue to host the K12 Mark URLs

                              solely with a redirection link to K12’s new website(s) established

                              pursuant to Paragraph 5(a)(3) and without other content (the “URL Safe

                              Harbor，，).

                       (4)    The parties further hereby acknowledge and agree that K12 shall not be

                              liable for any use of the K12 Marks that is solely for the purpose of

                              making a good faith attempt to correct a third party who incorrectly

                              refers to K12 or its programs after the Cessation Date by the K12 Marks

                              or in response to inquiries about K12’s prior names (the “Corrective Use

                              Safe Harbor，’).

               (c)     The parties expressly acknowledge that K12，s efforts to ensure the cessation of

 use of the K12 Marks and the transition to new marks set forth in Paragraph 5(a) are subject to the

 Historical Reference Safe Harbor，the Transitional Use Safe Harbor, the URL Safe Harbor, and the

 Corrective Use Safe Harbor, as set forth in Paragraph 5(b)，as well as to a standard of reasonableness.
                                                    5
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 8 of 25 PageID 378




 K12 does not agree, and is not required under the terms of this Agreement, to identify and destroy

 every instance or document in which the K12 Marks have been previously used or written in hard copy

 or electronic form (provided that the amount and character of K12’s usage of the K12 Marks through

 to the Cessation Date remains substantially consistent with its usage prior to the Effective Date) and

 K12 has no obligation or responsibility to police use of the K12 Marks by third-parties whom it does

 not control or who are not Affiliates of K12 (as defined herein) after the Cessation Date. To the extent

 that FLYS becomes aware of any instance in which an individual or party who is controlled by, or is an

 Affiliate of? K12 employs or otherwise uses the K12 Marks following the Cessation Date in a manner

 that is not permitted by Paragraph 5(b), including through usage of outdated and discontinued written

 materials, FLYS shall notify K12 as soon as practicable but in no event later than thirty (30) calendar

 days from the date upon which FLYS becomes aware of the use. Upon notification from FLYS, K12

 will have ten (10) calendar days within which to notify the individual or party as to its name change, to

 request that such individual or party discontinue any use of the K12 Marks that is outside the Historical

 Reference Safe Harbor, the Transitional Use Safe Harbor, the URL Safe Harbor, and the Corrective

 Use Safe Harbor, and to confirm in writing to FLVS that such use of the K12 Marks has been

 terminated (the “Notice and Cure”). FLVS’s obligation to utilize the Notice and Cure procedure shall

 be limited to a total of fifteen (15) such events for the period from the Cessation Date to June 30, 2017.

 and a total of five (5) such events for each year thereafter. The determination of what constitutes an

 ;event” under this paragraph shall be subject to a rule of reasonableness in favor of determining that

 usage of the K12 Marks constitutes a single event rather than multiple events. By way of example.

 multiple uses of the K12 Marks within a single website or social media posting shall constitute a single

 event, and multiple brochures, pamphlets, or other usages at a single conference shall constitute a

 single event. If the Notice and Cure procedure does not result in termination of use of the K12 Marks，

 or if use of the K12 Marks occurs in excess of the permitted number of Notice and Cure events per


                                                     6
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 9 of 25 PageID 379




 calendar year, FLYS shall be entitled to all available legal and equitable remedies for such use of the

 K12 Marks.

                (d)    K12 agrees that any marks used in conjunction with schools, services. or

 programs offered or managed by K12 after the Cessation Date shall not include the words “Florida’

 and ‘‘Vhtuar’ together in the same mark, regardless of the order in which the words are used in the

 mark or insertion of other words between these words, for goods or services offered in Florida or

 outside Florida. The Parties flirther agree and acknowledge that this provision shall not prohibit K12

 from using the word ‘‘Florida’’ or the word “Virtual” individually in a mark (I.e., by using “Florida” in

 a mark or “Virtual” in a mark so long as the mark does not contain both words),2 or from making non­

 trademark usage of the words “Florida” and “Virtual’，in combination, such as by referring to the

 Florida Virtual Instruction Program established by Florida Statutes § 1002.45. K12 flirther agrees that

 it shall not use the marks listed under the heading “Prohibited Marks” set forth on Appendix A, which

 is incorporated herein by reference. However, in the event that FLYS abandons the FLYS Marks，K12

 will be released from the prohibitions, obligations, and agreements set forth in this Paragraph 5(d) and

 in the “Prohibited Marks” portion of Appendix A.

                (e)    Because the agreement set forth herein is not intended to address every dispute

 that might arise between FLYS and K12 regarding K12’s selection of a new mark or marks，the parties

 have agreed that the marks listed under the heading “Approved Marks’’ set forth on Appendix A are

 approved for K12’s usage and shall not form the basis for any future cause of action against K12 (1)

 for any mark and/or acronym adopted by K12 prior to the Cessation Date or (2) for any mark and/or

 acronym adopted by K12 after the Cessation Date provided that such mark and/or acronym has not

 been subject to intervening trademark use by FLYS and would not be likely to cause confusion with

 any intervening trademark use by FLYS. For any mark or acronym listed on Appendix A that is

 2
         Although such individual use shall not constitute a violation of this provision, FLYS reserves
 the right to object to a mark using either “Florida” or “Virtual” on other grounds.
                                                     7
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 10 of 25 PageID 380




 adopted in accordance with the foregoing, FLYS agrees that it will not at any time claim rights in that

 mark; that it will not contest K12’s rights in that mark; and that it will not oppose any applications to

 register that mark or attempt to cancel any registration that issues for that mark. The Parties further

 agree that K12 is not required to select a mark listed on Appendix A，and that there shall be no

 presumption against K12，s choice of a mark not listed on Appendix A.

                 (f)    The Parties hereby acknowledge and agree that this Agreement, including

 specifically and without limitation Paragraph 5(d), is not intended and shall not prevent K12 from

 providing goods and services to Florida school districts where such school districts refer to their

 program as a '"Virtual Instruction Program” in Florida as defined by Florida Statutes § 1002.45 or

 where the school district has chosen to include the words “Florida’，and/or ‘‘Virtual’，in the name of a

 program. This paragraph 5(f) does not constitute approval by FLYS of any Florida school district use

 of the words ‘‘Florida’，and/or ‘‘Virtual’’ as trademarks, and FLVS reserves the right to address such

 issues with the school districts where appropriate.

                (g)     K12 agrees that it will not use Pantone® color 300U blue in conjunction with

 any mark adopted pursuant to Paragraph 5(a)(2) or for any successor mark therefor. However, in the

 event that FLVS abandons its usage of Pantone® color 300U in connection with the FLVS Marks, K12

 will be released from the prohibitions, obligations, and agreements set forth in this Paragraph 5(g).

        6.      Releases.

                (a)     Release by FLVS. FLVS, on behalf of itself and its wholly and partly owned

 subsidiaries, Affiliates, insurers, dealers, officers, directors, agents, employees, shareholders, attorneys.

 predecessors, successors, representatives, and assigns, hereby irrevocably releases, acquits, and forever

 discharges K12 Inc. and K12 Florida, LLC and their wholly and partly owned subsidiaries. Affiliates,

 insurers，dealers, officers，directors, agents, employees, shareholders，attorneys, predecessors,

 successors, representatives, and assigns, if any, from any and all actions. causes of action,

 counterclaims, obligations, suits，debts, costs or liabilities, losses, public or private injunctive relief,
                                                       8
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 11 of 25 PageID 381




 disgorgement, restitution, or demands of any kind or nature whatsoever, in equity or otherwise.

 whether known or unknown, which FLVS ever had, now has, or may hereafter claim to have had.

 against K12 on or before the Effective Date arising out of or relating in any way to the Claims or the

 Litigation.

                (b)     Release by K12 Inc, and K12 Florida. LLC. K12 Inc. and K12 Florida, LLC,

 on behalf of itself and its wholly and partly owned subsidiaries. Affiliates, insurers, dealers, officers,

 directors, agents, employees, shareholders, attorneys, predecessors, successors, representatives, and

 assigns, if any, hereby irrevocably releases, acquits, and forever discharges FLVS, and its wholly and

 partly owned subsidiaries. Affiliates, insurers, dealers, officers, directors, agents, employees,

 shareholders, attorneys, predecessors, successors, representatives, and assigns, from any and all

 actions, causes of action, counterclaims, obligations, suits, debts, costs or liabilities, losses, public or

 private injunctive relief, disgorgement, restitution, or demands of any kind or nature whatsoever, in

 equity or otherwise, whether known or unknown, which K12 Inc. and K12 Florida, LLC ever had, now

 has, or may hereafter claim to have had，against FLVS on or before the Effective Date arising out of or

 relating in any way to the Claims or the Litigation.

                ⑹       Definition of Affiliate.     “Affiliate means a corporation, partnership, joint

 venture, individual, or other legal entity that controls, is controlled by, or is under common control

 with a Party, either directly or through another Affiliate. “Control” means the power to direct the

 management and policies of an entity through a controlling vote on the board of directors or similar

 governing body of that entity or the ownership of interests entitled to more than 50% of the votes of

 that entity.

         7.     Assignment ❹f Rights to the K12 Marks. K12 agrees to assign any rights it may have

 acquired in the K12 Marks to FLVS pursuant to the assignment agreement at Exhibit 3 hereto, which

 is incorporated herein by reference. Subject to the URL Safe Harbor of Paragraph 5(b)(3), to the

 extent K12 owns or controls any domains that include the K12 Marks, K12 shall also transfer
                                                        9
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 12 of 25 PageID 382




 ownership of such domains to FLYS.          FLYS agrees that it will not make any prospective use,

 including marketing and promotional use, of the K12 Marks that would be likely to create consumer

 confusion. To further that objective, FLYS shall not make any use of the K12 Marks prior to July 1，

 2018 other than to enforce its exclusive rights in the K12 Marks against unauthorized use. The Parties

 further acknowledge and agree that notwithstanding the foregoing, FLYS does not intend to abandon

 and does not abandon the K12 Marks.

        8.      Confidentiality. To the extent permitted by law, the Parties agree that the terms of this

 Agreement, as well as all discussions concerning this Agreement, are confidential.           Accordingly,

 neither Party shall disclose the terms or any related discussions to any other person or entity without

 the prior written consent of the other Party, except that each party may disclose the Agreement and the

 terms and conditions of settlement to that party’s attorneys, Board of Directors or Board of Trustees,

 accountants, financial advisors, and as otherwise required and compelled by law.              The Parties

 specifically agree that neither Party shall publicize the fact of the Agreement or its terms; however, it

 shall not be a violation of this Agreement for any Party to explain that the dispute has been amicably

 resolved by agreement, so long as the terms of the Agreement are not disclosed.

        9.      Non-Disparagement.         The Parties recognize the need to maintain continued

 harmonious relationships with their agents, employees, customers, the public, and the communities in

 which they conduct business.       All Parties therefore agree not to make or publish any critical.

 denigrating, or disparaging written or oral statements about each other, or their respective directors，

 officers, employees, customers or agents, related to the Claims or the Litigation or the facts or

 circumstances giving rise to the Claims or the Litigation.

        10.     No Admission of Fault or Liability.           This Agreement reflects the settlement of

 disputed claims and assertions, and a desire of the Parties to avoid the expense and nuisance of

 litigation. No term of this Agreement, or any aspect of its negotiation or performance, is intended or

 shall be regarded as an admission of liability, fault or responsibility by any party to this Agreement.
                                                     10
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 13 of 25 PageID 383




         11.    Claims Not Assigned. Each Party to this Agreement acknowledges, represents, and

 warrants that it has not assigned, sold, transferred, or otherwise disposed of, in whole or in part, any of

 the claims that are being released or the rights that are being transferred herein.

         12.    Notices. Any notice or communication required or permitted io be given by any party

 hereunder shall be in written form and shall be considered to be sufficient if mailed by registered or

 certified mail or transmitted by overnight courier, as follows:

        For FLYS, to:

                Frank Kruppenbacher, Esq.
                General Counsel
                Florida VirtualSchool
                2145 Metrocenter Boulevard
                Suite 200
                Oriando, Florida 32835

        Notices to FLYS shall be copied to:

                Stephen H. Luther, Esq.
                ALLEN, DYER，DOPPELT,
                MILBRATH & GILCHRIST, P.A.
                255 S. Orange Avenue, Suite 1401
                Orlando, Florida 32801

         For K12 Inc= and K12 Florida, LLC:

                Howard Polsky, Esq.
                General Counsel
                K12 Inc.
                2300 Corporate Park Drive
                Herndon, VA 20171

        Notices to K12 Inc, and/or K12 Florida. LLC shall be copied to:

                 Steven Hollman，Esq.
                 Rebecca Mandei, Esq.
                 HOGAN LOVELLS US LLP
                 555 Thirteenth Street, N.W.
                 Washington, DC 20004

         13.    Jurisdiction and Venue, The parties hereby consent to the exclusive jurisdiction of the

 state or federal courts for Orange County, Florida and agree that all actions or proceedings arising out


                                                      11
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 14 of 25 PageID 384




 of or relating to this Agreement shall be litigated in such courts. Each party waives any objection it

 may have to such jurisdiction based on lack of personal jurisdiction, improper venue or forum non

 conveniens for such proceedings.

          14.     Conference Prior to Litigation. The Parties agree that, in the event that FLYS intends

 to challenge a new mark chosen by K12 following its cessation of the K12 Marks, before an action

  may be filed, FLVS shall serve written notice upon K12 detailing the nature of the dispute. Within

 fifteen (15) business days following service of the written notice, representatives of each Party having

 authority to settle the dispute, along with their attorneys, will negotiate in good faith in an effort to

  resolve it without litigation.

          15.     Injunctive Relief. Paragraph 5 of this Agreement is necessary for the protection of the

  business and goodwill of the Parties and is considered by the Parties to be reasonable for such purpose.

  The Parties agree that any breach of Paragraph 5 of this Agreement will cause substantial and

  irreparable injury and, therefore, in the event of any such breach or threatened breach，in addition to

  other remedies which may be available, the Parties shall have the right to specific performance and

  other injunctive and equitable relief, without the necessity of posting a bond.

          16.     Att❹rnevs’ Fees and Costs. Each party agrees to bear its own attorneys’ fees and costs

  incurred in connection with the Litigation and this Agreement.

          17.     Independent Judgment/No Other Promises. Each Party to this Agreement represents

  and warrants that: (a) in entering into this Agreement, each Party has had the benefit and advice of

  such Party’s own counsel in connection with this Agreement and that the terms of this Agreement have

  been completely read and explained to them; (b) in executing this Agreement, each Party is relying on

  its own judgment, beliefs and knowledge as to the nature, extent, merits, and viability of the claims and

  potential claims referenced herein; (c) this Agreement is executed without any reliance upon any

  statement, representation, promise, inducement，understanding, or agreement by or on behalf of any

  Party or by or on behalf of any employee, representative, agent, or attorney employed by any Party;
                                                      12
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 15 of 25 PageID 385




 and (d) no promise，inducement, understanding or agreement not expressed herein has been made to

 any Party.

         18.     Agreement Binding on Successors» This Agreement, including, without limitation, the

 releases set forth herein，shall be binding upon the heirs，executors, administrators, personal

 representatives, assignees, transferees，and other successors-in»interest of the persons or entities being

 bound hereby, and shall inure to the benefit of all similar successors-in-interest of all persons

 benefiting from any releases set forth in this Agreement.

         19.     Counterparts. This Agreement may be executed in any number of counterparts, each

 of which shall be deemed an original and all of which together shall constitute one and the same

 agreement. Executed counterparts delivered by e-mail or facsimile transmission shall have the same

 force and effect as counterparts bearing original signatures.

         20.     Construction and Interpretation. This Agreement shall be deemed to have been

 drafted jointly by the Parties. No law or rule requiring the interpretation of uncertainties against a

 drafting party shall apply.

         21.     Integration and Amendment. This Agreement, together with the attachments hereto,

 constitutes an integrated contract and is the entire agreement of the Parties pertaining to the subject

 matters hereof，superseding all prior and/or contemporaneous negotiations, agreements, representations

 and/or understandings of the Parties with respect to the subject matter of this Agreement.           No

 amendment, supplement, modification, waiver or termination of any part of this Agreement shall be

  valid or binding unless executed in a writing by all Parties which references this provision of this

  Agreement.

         22.     No Joint Venture. Nothing contained in this Agreement shall be construed as a joint

  venture or partnership between the Parties, and no Party has the right to bind any other Party to any

  obligation unless such right is expressly set forth in this Agreement.



                                                      13
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 16 of 25 PageID 386




           23.   Authority to Execute, Each person signing this Agreement represents and warrants

  that such person has the authority to execute this Agreement as indicated.

           24.   Severabüitv. In the event any provision of this Agreement is held to be void，voidable

  or unenforceable, the remaining provisions shall remain in full force and effect.

           25.   Choice of Law. This Agreement will be governed by and construed in accordance with

  the laws of the State of Florida without regard to any jurisdiction’s conflicts of laws principles.

           26.   Necessary Steps. The Parties agree that each shall undertake any required steps and/or

  execute any further documentation necessary to carry out the terms and conditions of this Agreement.

           IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set forth

  below.

                                                 FLORIDA VIRTUALSCHOOL,
                                                 a Florida Educational Institution

                                                        Dhyana Ziegler,                        1er, DO, PhO, o»flondi
                                                                          Virtud Schoot, ousChair.
                                                                                         ou»CI       Board (^Trustees,

  DATED:           11/03/2015                    By: DCJ, PhD

                                                 Its: Chair, Board of Trustees


                                                 K12 INC.
                                                 a Delaware Corporation

  DATED:                                         By:

                                                 Its:


                                                 K12 FLORIDA, LLC
                                                 a Florida Limited Liability Company

  DATED:                                         By:

                                                 Its:




                                                        14
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 17 of 25 PageID 387




             23.   Authority to Execute, Each person signing this Agreement represents and warrants

    that such person has the authority to execute this Agreement as indicated.

             24.   SeverabilitY, In the event any provision of this Agreement is held to be void，voidable

    or unenforceable, the remaining provisions shall remain in full force and effect.

             25.   Choke of Law. This Agreement will be governed by and construed in accordance with

    the laws of the State of Florida without regard to any jurisdiction's conflicts of laws principles.

             26.   Necessary Steps, The Parties agree thaï each shall undertake any required steps and/or

    execute any further documentation necessary to carry out the terms and conditions of this Agreement.

             ÍN WITNESS WHEREOF，the Parties have executed this Agreement as of the dates set forth

    below.

                                                   FLORIDA VIRTUALSCHOOL
                                                   a Florida Educational Institution


    DATED:                                         By:

                                                   Its:


                                                   K12 INC.
                                                   a Delaware Corporation
                      11/3/2015
    DATED:                                         By:

                                                   Its:            Cfd

                                                   K12 FLORIDA, LLC
                                                   a Florida Limited Liability Company

    DATED:            11/3/2015                    By:    —                 p』善
                                                   Its:            S히,: 느   놓:一f.



                                                              14
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 18 of 25 PageID 388




                                        APPENDIX A

                             Marks and Corresponding Acronyms

 Approved Marks:

             Cyber Charter Academy of Florida — CCAF or CCAOF

       2.    Digital Charter Academy of Florida-DCAF or DCAOF

       3.    Florida Charter Academy Online - FCAÖ

       4.    Florida Cyber Charter Academy - FCCA

       5.    Florida Digital Charter Academy - FDCA

       6.    Florida K12 Blended Academy - FKBA or FK12BA

       7.    Florida K12 Cyber Academy 一 FKCA or FK12CA

       8.    Florida K12 Digital Academy - FKDA or FK12DA

       9.    Florida K12 Intersect Academy - FKIA or FK12IA

       10.   Florida K12 Online Academy - FKOA or FK120A

       II.   Online Charter Academy of Florida — OCAF or OCAOF

       12.    [COUNTY NAME] Virtual Academy


 Prohibited Marks:

              Florida Online Academy

       2.     Florida Online Charter Academy

       3.    The FLVS Marks

       4.    The K12 Marks




                                               15
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 19 of 25 PageID 389




                                               EXHIBIT 1

                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

 FLOMDA VIRTUALSCHOOL，                                Case No. 6:ll-cv-831-Orl-31KRS

                Plaintiff,
 vs.

 K12 INC. and K12 FLORIDA，LLC,

                Defendants.
                                       /


                  JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        Florida VirtualSchool, K12 Inc. and K12 Florida, LLC (collectively “the parties”)，through

 their undersigned counsel and pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure

 hereby notify the Court that the parties have reached a settlement resolving all remaining issues in this

 case. Accordingly，the parties jointly move this Court for an Order denying all pending motions and

 dismissing this action，with prejudice, with each party to bear its own attorneys’ fees and costs.




                                                    16
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 20 of 25 PageID 390




 Respectfully submitted this    day of November，2015.


                                              5/ Stephen H. Luther
                                              Stephen H_ Luther
                                              Florida Bar No. 528846
                                              sluther@addmg.com
                                              Brian R. Gilchrist
                                              Florida Bar No. 774065
                                              bgilchrist@.addmg.com
                                              Herbert L. Allen
                                              Florida Bar No. 114126
                                              hallen@addmg.com
                                              Ryan T. Santurri
                                              Florida Bar No. 0015698
                                              rsanturri@;addm 요 .com
                                              ALLEN, DYER, DOPPELT,
                                              MILBRATH & GILCHRIST，P.A.
                                              255 S. Orange Avenue, Suite 1401
                                              Orlando, Florida 32801
                                              Telephone: (407) 841-2330
                                              Facsimile: (407) 841-2343

                                              Attorneys for Plaintiff

        s/ Stephanie L Carman_____            s/ Steven P. Hollman_______
        Stephanie L. Carman                   Steven P. Hollman (admitted pro hac vice)
        steDhanie.carman@hoganlovellsxom      steven.hollnian@hoganloveilsxom
        HOGAN LOVELLS US LLP                  Rebecca C. Mandel (admitted pro hac vice)
        600 Brickell Avenue, Suite 2700       rebecca.mandel@ho^anlQvellsxom
        Miami, FL 33131                       James W. Clayton (admitted pro hac vice)
        Telephone: (305) 459-6500             jamesxlavton@hoganlovells.com
        Facsimile: (305) 459-6550             Lauren B. Cury (admitted pro hac vice)
                                              laiircn,cury@ho^anlovells.com
        Counsel for Defendants                HOGAN LOVELLS US LLP
        K12, Inc. and K12 Florida, LLC        555 13th Street, N.W.
                                              Washington, DC 20004
                                              Telephone: (202) 637-5600
                                              Facsimile: (202) 637-5910

                                              Counsel for Defendants
                                              K12, Inc. and K12 Florida, LLC




                                              17
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 21 of 25 PageID 391




                                 CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on November 2，2015，I electronically filed the

      foregoing using the Case Management/Electronic Case Filing (“CM/ECF”)System,

      which will send a Notice of Electronic Filing to the following CM/ECF participants:


      Stephanie L. Carman                         Steven P. Ho 11 man (admitted pro hac vice)
      stephanie.cannan@hoganlovcHs,com            steven.hQllman@hoganlovells.com
      HOGAN LOVELLS US LLP                        Rebecca C. Mandel (admittedpro hac vice)
      600 Brickell Avenue, Suite 2700             rebecca.mandel@；hogan lQvells.com
      Miami, FL 33131                             James W. Clayton (admitted pro hac vice)
      Telephone: (305) 459-6500                   iames,clayton@hoaanlovells,com
      Facsimile: (305)459-6550                    Lauren B. Cury (admitted pro hac vice)
                                                  toren.airv:_oganlovdlsx^
      Counsel for Defendants                      HOGAN LOVELLS US LLP
      K12, Inc. and K12 Florida, LLC              555 13th Street, N.W.
                                                  Washington, DC 20004
                                                  Telephone: (202) 637-5600
                                                  Facsimile: (202) 637-5910

                                                  Counsel for Defendants
                                                  K12, Inc. and K12 Florida, LLC

                                                  s/ Stephen H. Luther




                                                 18
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 22 of 25 PageID 392




                                               EXHIBIT 2
                IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
                  BEFORE THE TRADEMARK TRIAL AND APPEAL BOARD

                                               )
 K12 INC. and K12 FLORIDA，LLC，                 )
                                               )
                Petitioners,                   )         Cancellation No. 92061995
                                               )
        V.                                     )         Registration Nos. 3,830,765, 3,873,393
                                               )
 FLORIDA VIRTUALSCHOOL                         )
                                               )
                Respondent.                    )
                                               )

                   JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        Florida VirtualSchool, K12 Inc. and K12 Florida, LLC (collectively “the parties’’)，through

 their undersigned counsel and pursuant to TBMP § 605 hereby notify the Board that the parties have

 reached a settlement resolving all remaining issues in this case. Accordingly, the parties jointly move

 this Board for an Order denying all pending motions and dismissing this action, with prejudice, with

 each party to bear its own attorneys’ fees and costs.




                                                     19
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 23 of 25 PageID 393




 Respectfiilly submitted this   day of November, 2015.




       s/ Stephanie L. Carman_____             5/ Steven P. Hollman_______
       Stephanie L. Carman                     Steven P. Hollman (admitted pro hoc vice)
       stephanie,carman@.hoganlovells.com      steven.hollmanfShoganloveHs.CQm
       HOGAN LOVELLS US LLP                    Rebecca C. Mandel (admittedpro hac vice)
       600 Brickell Avenue, Suite 270Ö         rebecca.mandel@hoEanlovells.com
       Miami, FL 33131                         James W. Clayton (admitted pro hac vice)
       Telephone: (305) 459-6500               iames.cla\ton@hosanfovells,com
       Facsimile: (305) 459-6550               Lauren B. Cury (admitted pro hac vice)
                                               lauren.cury@hQRanloveHs,CQm
        Counsel for Defendants                 HOGAN LOVELLS US LLP
        K12, Inc. and K12 Florida, LLC         555 13th Street, N.W.
                                               Washington, DC 20004
                                               Telephone: (202) 637-5600
                                               Facsimile: (202) 637-5910

                                               Counsel for Petitioners
                                               K12, Inc. and K12 Florida, LLC



                                                s/ Stephen H. Luther
                                                Stephen H. Luther
                                                Florida Bar No. 528846
                                                sluther@addiTm.com
                                                Brian R. Gilchrist
                                                Florida Bar No. 774065
                                                bailchrist@addmg.com
                                                Herbert L. Allen
                                                Florida Bar No. 114126
                                                hallen@addmg.com
                                                Ryan T. Santurri
                                                Florida Bar No. 0015698
                                                rsantiiîTi@addmg,com
                                                ALLEN, DYER, DOPPELT,
                                                MILBRATH & GILCHRIST, P.A.
                                                255 S. Orange Avenue, Suite 1401
                                                Orlando, Florida 32801
                                                Telephone: (407) 841-2330
                                                Facsimile: (407) 841-2343

                                                Attorneys for Respondent
                                                Florida VirtualSchool


                                              20
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 24 of 25 PageID 394




                                                EXHIBIT 3

                    TRADEMARK QUITCLAIM ASSIGNMENT
        This Quitclaim Assignment between K12 Inc” and K12 Florida, LLC (collectively “K12”)，on
 the one hand, and Florida VirtualSchool, a Florida Educational Institution (“FLVS”)，on the other
 hand，is entered into as of November   ,2015.

        1.     A dispute has arisen between FLVS and K12 over the rights to the Florida Virtual
 Academy, Florida Virtual Academies, FLVA, Florida Virtual Program, and FLVP marks and
 acronyms (the “K12 Marks”).

        2.       FLVS and K12 have decided to resolve the dispute between them concerning the K12
 Marks and to transfer the K12 Marks to FLVS, with no party admitting to any fault or liability. In
 connection therewith, FLVS desires to obtain, and K12 is willing to give, a quitclaim of any right, title,
 and interest that K12 may have in or to the K12 Marks.

         NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
 are hereby acknowledged, K12 hereby agrees as follows:

         1.      K12 represents that it has not transferred, assigned, or otherwise caused any limitations to
 be placed on its authority to transfer all rights it may possess in the K12 Marks.

          2.       Subject to Paragraphs 5 and 7 of the Settlement Agreement between K12 and FLVS
 executed simultaneously herewith, K12 hereby quitclaims, assigns, transfers, and sets over to FLVS any
 right, title, and interest in and to all rights that K12 may have in the K12 Marks, whether in block letters
 or any stylized form, together with any goodwill associated with said K12 Marks.

         3.       K12 further quitclaims, assigns, transfers, and sets over to FLVS all causes of action,
 claims for damages, and all remedies arising out of any violation of the rights in the K12 Marks assigned
 in this Quitclaim Assignment that may have accrued prior to the date of assignment, including, but not
 limited to, the right to sue for, collect, and retain damages for past infringements of said rights.

         IN WITNESS WHEREOF，the parties have executed this Quitclaim Agreement effective as of

 the date listed above.


                                                FLORIDA VIRTUALSCHOOL
                                                                            미미ta다 »병r«d by Dhyana          OO.
                                                      Dhyana Ziegler, DO,   OH ai-onyira Zregler. DCi =hO. 여fioriSj Vi예 Scft
                                                                                    SoerarfTrutórei.

 DATED:           11/03/2015                    By.   PhD                        2015.1] 33 IS5M4 -OSW



                                                Its: Chair，Board of Trustees




                                                       21
Case 6:20-cv-02354-GAP-EJK Document 29-1 Filed 04/21/21 Page 25 of 25 PageID 395




                                    K12 INC.,
                 11/3/2015
     DATED:                         By
                                    lis:



                                    Kl2F'LORIDA, LLC
                  11/3/2015                                        if
     DATED:
                                    Ils:    h '다乂''二::í心fe   스상.




                                           22
